The Judges,
after hearing the arguments, did not think themselves justifiable in ordering a new trial- as v was too late after verdict. That the prisoner was reminded of this *153right of objection to every juryman, by the clerk, as he was-called up to be sworn ; and after objecting to a number, he permitted Mr. Love to be sworn, so that he may be said to have been a juror of his own choice. Besides, he had a right to a copy of his indictment, and the panel of the jury, thm: ' /hole days before his trial; one of the ends and de= signs of this indulgence was, that a prisoner might inquire into the character and qualifications of every juror who might pass upon his trial, and if he did not do so, it was his own fault. The court will not now permit him to take advantage of his own negligence.
Motion for new trial overruled, and rule discharged.
The presiding judge then passed sentence of death on the prisoner, but he was afterwards pardoned by the governor.
Present, BuRke, Geimke, Waties and Bat.